 


110 HR 7282 IH: Carson City Vital Community Act of 2008
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7282 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Mr. Heller of Nevada (for himself and Ms. Berkley) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote conservation and provide for sensible development in Carson City, Nevada, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Carson City Vital Community Act of 2008. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
TITLE I—Public conveyances 
Sec. 101. Conveyances of Federal land and City land. 
Sec. 102. Transfer of administrative jurisdiction from the Forest Service to the Bureau of Land Management. 
TITLE II—Land Disposal 
Sec. 201. Disposal of Carson City land. 
Sec. 202. Disposition of proceeds. 
Sec. 203. Urban interface. 
Sec. 204. Availability of funds. 
TITLE III—Transfer of land to be held in trust for the Washoe Tribe, Skunk Harbor Conveyance Correction, Forest Service Agreement, and artifact collection 
Sec. 301. Transfer of land to be held in trust for Washoe Tribe. 
Sec. 302. Correction of Skunk Harbor conveyance. 
Sec. 303. Agreement with Forest Service. 
Sec. 304. Artifact collection. 
TITLE IV—Miscellaneous provisions 
Sec. 401. Conveyance of property to Clark County, Nevada. 
Sec. 402. Special designation of the Nellis Dunes National Off-Highway Vehicle Recreation Area in Clark County, Nevada. 
Sec. 403. Transfer of administrative jurisdiction to Nellis Air Force Base. 
Sec. 404. Final patent and land reconfiguration in Clark County and Lincoln County, Nevada.  
2.DefinitionsIn this Act: 
(1)CityThe term City means Carson City Consolidated Municipality, Nevada. 
(2)MapThe term Map means the map entitled Carson City, Nevada Area, dated September 12, 2008, and on file and available for public inspection in the appropriate offices of— 
(A)the Bureau of Land Management; 
(B)the Forest Service; and 
(C)the City. 
(3)SecretaryThe term Secretary means— 
(A)with respect to land in the National Forest System, the Secretary of Agriculture, acting through the Chief of the Forest Service; and 
(B)with respect to other Federal land, the Secretary of the Interior. 
(4)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of the Interior, acting jointly. 
(5)TribeThe term Tribe means the Washoe Tribe of Nevada and California, which is a federally recognized Indian tribe. 
IPublic conveyances 
101.Conveyances of Federal land and City land 
(a)In generalNotwithstanding section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), if the City offers to convey to the United States title to the non-Federal land described in subsection (b)(1) that is acceptable to the Secretary of Agriculture— 
(1)the Secretary shall accept the offer; and 
(2)not later than 180 days after the date on which the Secretary receive acceptable title to the non-Federal land described in subsection (b)(1), the Secretaries shall convey to the City, subject to valid existing rights and for no consideration, except as provided in subsection (c)(1), all right, title, and interest of the United States in and to the Federal land (other than any easement reserved under subsection (c)(2)) or interest in land described in subsection (b)(2). 
(b)Description of land 
(1)Non-Federal landThe non-Federal land referred to in subsection (a) is the approximately 2,264 acres of land administered by the City and identified on the Map as To U.S. Forest Service. 
(2)Federal landThe Federal land referred to in subsection (a)(2) is— 
(A)the approximately 935 acres of Forest Service land identified on the Map as To Carson City for Natural Areas; 
(B)the approximately 3,604 acres of Bureau of Land Management land identified on the Map as Silver Saddle Ranch and Carson River Area; 
(C)the approximately 1,862 acres of Bureau of Land Management land identified on the Map as To Carson City for Parks and Public Purposes; and 
(D)the approximately 75 acres of City land in which the Bureau of Land Management has a reversionary interest that is identified on the Map as Reversionary Interest of the United States Released. 
(c)Conditions 
(1)ConsiderationBefore the conveyance of the 62-acre Bernhard parcel to the City, the City shall deposit in the special account established by section 202(b)(1) an amount equal to 25 percent of the difference between— 
(A)the amount for which the Bernhard parcel was purchased by the City on July 18, 2001; and 
(B)the amount for which the Bernhard parcel was purchased by the Secretary on March 24, 2006. 
(2)Conservation easementAs a condition of the conveyance of the land described in subsection (b)(2)(B), the Secretary, in consultation with Carson City and affected local interests, shall reserve a perpetual conservation easement to the land to protect, preserve, and enhance the conservation values of the land, consistent with subsection (d)(2). 
(3)CostsAny costs relating to the conveyance under subsection (a), including any costs for surveys and other administrative costs, shall be paid by the recipient of the land being conveyed. 
(d)Use of land 
(1)Natural areas 
(A)In generalExcept as provided in subparagraph (B), the land described in subsection (b)(2)(A) shall be managed by the City to maintain undeveloped open space and to preserve the natural characteristics of the land in perpetuity. 
(B)ExceptionNotwithstanding subparagraph (A), the City may— 
(i)conduct projects on the land to reduce fuels; 
(ii)construct and maintain trails, trailhead facilities, and any infrastructure on the land that is required for municipal water and flood management activities; and 
(iii)maintain or reconstruct any improvements on the land that are in existence on the date of enactment of this Act. 
(2)Silver Saddle Ranch and Carson River Area 
(A)In generalExcept as provided in subparagraph (B), the land described in subsection (b)(2)(B) shall— 
(i)be managed by the City to protect and enhance the Carson River, the floodplain and surrounding upland, and important wildlife habitat; and 
(ii)be used for undeveloped open space, passive recreation, customary agricultural practices, and wildlife protection. 
(B)ExceptionNotwithstanding subparagraph (A), the City may— 
(i)construct and maintain trails and trailhead facilities on the land; 
(ii)conduct projects on the land to reduce fuels; 
(iii)maintain or reconstruct any improvements on the land that are in existence on the date of enactment of this Act; and 
(iv)allow the use of motorized vehicles on designated roads, trails, and areas in the south end of Prison Hill. 
(3)Parks and public purposesThe land described in subsection (b)(2)(C) shall be managed by the City for— 
(A)undeveloped open space; and 
(B)recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(4)Reversionary interest 
(A)ReleaseThe reversionary interest described in subsection (b)(2)(D) shall terminate on the date of enactment of this Act. 
(B)Conveyance by city 
(i)In generalIf the City sells, leases, or otherwise conveys any portion of the land described in subsection (b)(2)(D), the sale, lease, or conveyance of land shall be— 
(I)through a competitive bidding process; and 
(II)except as provided in clause (ii), for not less than fair market value. 
(ii)Conveyance to government or nonprofitA sale, lease, or conveyance of land described in subsection (b)(2)(D) to the Federal Government, a State government, a unit of local government, or a nonprofit organization shall be for consideration in an amount equal to the price established by the Secretary of the Interior under section 2741 of title 43, Code of Federal Regulation (or successor regulations). 
(iii)Disposition of proceedsThe gross proceeds from the sale, lease, or conveyance of land under clause (i) shall be distributed in accordance with section 202(a). 
(e)ReversionIf land conveyed under subsection (a) is used in a manner that is inconsistent with the uses described in paragraph (1), (2), (3), or (4) of subsection (d), the land shall, at the discretion of the Secretary, revert to the United States. 
(f)Miscellaneous provisions 
(1)In generalOn conveyance of the non-Federal land under subsection (a) to the Secretary of Agriculture, the non-Federal land shall— 
(A)become part of the Humboldt-Toiyabe National Forest; and 
(B)be administered in accordance with the laws (including the regulations) and rules generally applicable to the National Forest System. 
(2)Management planThe Secretary of Agriculture, in consultation with the City and other interested parties, may develop and implement a management plan for National Forest System land that ensures the protection and stabilization of the National Forest System land to minimize the impacts of flooding on the City. 
(g)Conveyance to Bureau of Land Management 
(1)In generalIf the City offers to convey to the United States title to the non-Federal land described in paragraph (2) that is acceptable to the Secretary of the Interior, the land shall, at the discretion of the Secretary, be conveyed to the United States. 
(2)Description of landThe non-Federal land referred to in paragraph (1) is the approximately 136 acres of land administered by the City and identified on the Map as To Bureau of Land Management. 
(3)CostsAny costs relating to the conveyance under paragraph (1), including any costs for surveys and other administrative costs, shall be paid by the Secretary of the Interior. 
102.Transfer of administrative jurisdiction from the Forest Service to the Bureau of Land Management 
(a)In generalAdministrative jurisdiction over the approximately 50 acres of Forest Service land identified on the Map as Parcel #1 is transferred, from the Secretary of Agriculture to the Secretary of the Interior. 
(b)CostsAny costs relating to the transfer under subsection (a), including any costs for surveys and other administrative costs, shall be paid by the Secretary of the Interior. 
(c)Use of land 
(1)Right-of-wayNot later than 120 days after the date of enactment of this Act, the Secretary of the Interior shall grant to the City a right-of-way for the maintenance of flood management facilities located on the land. 
(2)DisposalThe land referred to in subsection (a) shall be disposed of in accordance with section 201. 
(3)Disposition of proceedsThe gross proceeds from the disposal of land under paragraph (2) shall be distributed in accordance with section 202(a). 
IILand Disposal 
201.Disposal of Carson City land 
(a)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary of the Interior shall, in accordance with that Act, this title, and other applicable law, and subject to valid existing rights, conduct sales of the Federal land described in subsection (b) to qualified bidders. 
(b)Description of landThe Federal land referred to in subsection (a) is— 
(1)the approximately 108 acres of Bureau of Land Management land identified as Lands for Disposal on the Map; and 
(2)the approximately 50 acres of land identified as Parcel #1 on the Map. 
(c)Compliance with local planning and zoning lawsBefore a sale of Federal land under subsection (a), the City shall submit to the Secretary a certification that qualified bidders have agreed to comply with— 
(1)City zoning ordinances; and 
(2)any master plan for the area approved by the City. 
(d)Method of sale; considerationThe sale of Federal land under subsection (a) shall be— 
(1)consistent with subsections (d) and (f) of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713); 
(2)unless otherwise determined by the Secretary, through a competitive bidding process; and 
(3)for not less than fair market value. 
(e)Withdrawal 
(1)In generalSubject to valid existing rights and except as provided in paragraph (2), the Federal land described in subsection (b) is withdrawn from— 
(A)all forms of entry and appropriation under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)operation of the mineral leasing and geothermal leasing laws. 
(2)ExceptionParagraph (1)(A) shall not apply to sales made consistent with this section. 
(f)Deadline for sale 
(1)In generalExcept as provided in paragraph (2), not later than 1 year after the date of enactment of this Act, if there is a qualified bidder for the land described in paragraphs (1) and (2) of subsection (b), the Secretary of the Interior shall offer the land for sale to the qualified bidder. 
(2)Postponement; exclusion from sale 
(A)Request by Carson city for postponement or exclusionAt the request of the City, the Secretary shall postpone or exclude from the sale under paragraph (1) all or a portion of the land described in paragraphs (1) and (2) of subsection (b). 
(B)Indefinite postponementUnless specifically requested by the City, a postponement under subparagraph (A) shall not be indefinite. 
202.Disposition of proceeds 
(a)In generalOf the proceeds from the sale of land under sections 101(d)(4)(B) and 201(a)— 
(1)5 percent shall be paid directly to the State for use in the general education program of the State; and 
(2)the remainder shall be deposited in a special account in the Treasury of the United States, to be known as the Carson City Special Account, and shall be available without further appropriation to the Secretary until expended to— 
(A)reimburse costs incurred by the Bureau of Land Management for preparing for the sale of the Federal land described in section 201(b), including the costs of— 
(i)surveys and appraisals; and 
(ii)compliance with— 
(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(II)sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713); 
(B)reimburse costs incurred by the Bureau of Land Management and Forest Service for preparing for, and carrying out, the transfers of land to be held in trust by the United States under section 301; and 
(C)acquire environmentally sensitive land or an interest in environmentally sensitive land in the City. 
(b)Silver saddle endowment account 
(1)EstablishmentThere is established in the Treasury of the United States a special account, to be known as the Silver Saddle Endowment Account, consisting of such amounts as are deposited under section 101(c)(1). 
(2)Availability of amountsAmounts deposited in the account established by paragraph (1) shall be available to the Secretary, without further appropriation, for the oversight and enforcement of the conservation easement established under section 101(c)(2). 
203.Urban interface 
(a)In generalExcept as otherwise provided in this Act and subject to valid existing rights, the Federal land described in subsection (b) is permanently withdrawn from— 
(1)all forms of entry and appropriation under the public land laws and mining laws; 
(2)location and patent under the mining laws; and 
(3)operation of the mineral laws, geothermal leasing laws, and mineral material laws. 
(b)Description of landThe land referred to in subsection (a) consists of approximately 19,747 acres, which is identified on the Map as Urban Interface Withdrawal. 
(c)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of the land described in subsection (b) that is acquired by the United States after the date of enactment of this Act shall be withdrawn in accordance with this section. 
(d)Off-highway vehicle managementUntil the date on which the Secretary, in consultation with the State, the City, and any other interested persons, completes a transportation plan for Federal land in the City, the use of motorized and mechanical vehicles on Federal land within the City shall be limited to roads and trails in existence on the date of enactment of this Act unless the use of the vehicles is needed— 
(1)for administrative purposes; or 
(2)to respond to an emergency. 
204.Availability of fundsSection 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120 Stat. 3045) is amended— 
(1)in paragraph (3)(A)(iv), by striking Clark, Lincoln, and White Pine Counties and Washoe County (subject to paragraph 4)) and inserting Clark, Lincoln, and White Pine Counties and Washoe County (subject to paragraph 4)) and Carson City (subject to paragraph (5)); 
(2)in paragraph (3)(A)(v), by striking Clark, Lincoln, and White Pine Counties and inserting Clark, Lincoln, and White Pine Counties and Carson City (subject to paragraph (5)); 
(3)in paragraph (4), by striking 2011 and inserting 2015; and 
(4)by adding at the end the following: 
 
(5)Limitation for Carson cityCarson City shall be eligible to nominate for expenditure amounts to acquire land or an interest in land for parks or natural areas and for conservation initiatives— 
(A)adjacent to the Carson River; or 
(B)within the floodplain of the Carson River. . 
IIITransfer of land to be held in trust for the Washoe Tribe, Skunk Harbor Conveyance Correction, Forest Service Agreement, and artifact collection 
301.Transfer of land to be held in trust for Washoe Tribe 
(a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b)— 
(1)shall be held in trust by the United States for the benefit and use of the Tribe; and 
(2)shall be part of the reservation of the Tribe. 
(b)Description of landThe land referred to in subsection (a) consists of approximately 293 acres, which is identified on the Map as To Washoe Tribe. 
(c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a). 
(d)Use of land 
(1)GamingLand taken into trust under subsection (a) shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)). 
(2)Trust land for ceremonial use and conservationWith respect to the use of the land taken into trust under subsection (a) that is above the 5,200′ elevation contour, the Tribe— 
(A)shall limit the use of the land to— 
(i)traditional and customary uses; and 
(ii)stewardship conservation for the benefit of the Tribe; and 
(B)shall not permit any— 
(i)permanent residential or recreational development on the land; or 
(ii)commercial use of the land, including commercial development or gaming. 
(3)Trust land for commercial and residential useWith respect to the use of the land taken into trust under subsection (a), the Tribe shall limit the use of the land below the 5,200′ elevation to— 
(A)traditional and customary uses; 
(B)stewardship conservation for the benefit of the Tribe; and 
(C)
(i)residential or recreational development; or 
(ii)commercial use. 
(4)Thinning; landscape restorationWith respect to the land taken into trust under subsection (a), the Secretary of Agriculture, in consultation and coordination with the Tribe, may carry out any thinning and other landscape restoration activities on the land that is beneficial to the Tribe and the Forest Service. 
302.Correction of Skunk Harbor conveyance 
(a)PurposeThe purpose of this section is to amend Public Law 108–67 (117 Stat. 880) to make a technical correction relating to the land conveyance authorized under that Act. 
(b)Technical correctionSection 2 of Public Law 108–67 (117 Stat. 880) is amended— 
(1)by striking Subject to and inserting the following: 
 
(a)In generalSubject to ; 
(2)in subsection (a) (as designated by paragraph (1)), by striking the parcel and all that follows through the period at the end and inserting the following: and to approximately 23 acres of land identified as Parcel A on the map entitled Skunk Harbor Conveyance Correction and dated September 12, 2008, the western boundary of which is the low water line of Lake Tahoe at elevation 6,223.0 (Lake Tahoe Datum).; and 
(3)by adding at the end the following: 
 
(b)Survey and legal description 
(1)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary of Agriculture shall complete a survey and legal description of the boundary lines to establish the boundaries of the trust land. 
(2)Technical correctionsThe Secretary may correct any technical errors in the survey or legal description completed under paragraph (1). 
(c)Public access and useNothing in this Act prohibits any approved general public access (through existing easements or by boat) to, or use of, land remaining within the Lake Tahoe Basin Management Unit after the conveyance of the land to the Secretary of the Interior, in trust for the Tribe, under subsection (a), including access to, and use of, the beach and shoreline areas adjacent to the portion of land conveyed under that subsection. . 
(c)Date of trust statusThe trust land described in section 2(a) of Public Law 108–67 (117 Stat. 880) shall be considered to be taken into trust as of August 1, 2003. 
(d)TransferThe Secretary of the Interior, acting on behalf of and for the benefit of the Tribe, shall transfer to the Secretary of Agriculture administrative jurisdiction over the land identified as Parcel B on the map entitled Skunk Harbor Conveyance Correction and dated September 12, 2008. 
303.Agreement with Forest ServiceThe Secretary of Agriculture, in consultation with the Tribe, shall develop and implement a cooperative agreement that ensures regular access by members of the Tribe and other people in the community of the Tribe across National Forest System land from the City to Lake Tahoe for cultural and religious purposes. 
304.Artifact collection 
(a)NoticeAt least 180 days before conducting any ground disturbing activities on the land identified as Parcel #2 on the Map, the City shall notify the Tribe of the proposed activities to provide the Tribe with adequate time to inventory and collect any artifacts in the affected area. 
(b)Authorized activitiesOn receipt of notice under subsection (a), the Tribe may collect and possess any artifacts relating to the Tribe in the land identified as Parcel #2 on the Map. 
IVMiscellaneous provisions 
401.Conveyance of property to Clark County, Nevada 
(a)ConveyanceAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall convey to Clark County, Nevada, subject to valid existing rights, for no consideration, all right, title, and interest of the United States in and to the land described in subsection (b). 
(b)MapThe land to be conveyed under subsection (a) is the approximately 1,150 acres of land as depicted on the map titled Clark County OHV Recreation Park and dated July 2008. 
(c)Use of land 
(1)In generalThe parcels of land conveyed under subsection (a)— 
(A)shall be used by Clark County— 
(i)to provide a suitable location for the establishment of a centralized off road vehicle recreation park in Clark County, Nevada; 
(ii)to provide the public with opportunities for off road vehicle recreation including a location for races, competitive events, training and other commercial support services; and 
(iii)to provide a designated area and facilities that will discourage unauthorized use of off-highway vehicles in areas that have been identified as environmentally sensitive lands by the Federal, State, and Clark County agencies; and 
(B)shall not be disposed of by the county. 
(2)ReversionIf Clark County ceases to use any parcel for the purposes described in subsection (a)— 
(A)title to the parcel shall revert to the United States, at the option of the United States; and 
(B)Clark County, Nevada, shall be responsible for any reclamation necessary to revert the parcel to the United States. 
(d)Additional terms and conditionsThe Secretary of the Interior may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 
(e)EasementThe United States hereby reserves a right of flight for the passage of aircraft in the airspace above the surface of the lands conveyed to Clark County identified under this section together with the right to cause in such air space such noise, vibration, smoke, and other effects as may be inherent in operation of aircraft landing at or taking off from Nellis Air Force Base, Nevada. 
402.Special designation of the Nellis Dunes National Off-Highway Vehicle Recreation Area in Clark County, Nevada 
(a)In generalThe area commonly known and managed as Nellis Dunes in the Bureau of Land Management Resource Management Plan covering the approximately 9,239 acres described in subsection (b) shall be designated the Nellis Dunes National Off-Highway Vehicle Recreation Area. 
(b)DescriptionThe land referred to in subsection (a) is __________. 
(c)Management planThe Bureau of Land Management may develop a special management plan for the area to enhance the safe off-highway vehicle recreation use. 
403.Transfer of administrative jurisdiction to Nellis Air Force Base 
(a)In generalAdministrative jurisdiction over the parcel of land identified on the map referred to in subsection (b) is transferred from the Bureau of Land Management to the Department of the Air Force for the use of Nellis Air Force Base. 
(b)Description of landThe land referred to in subsection (a) is the approximately ____ acres of land administered by the Bureau of Land Management land and generally depicted on the map titled Nellis Air Force Base Additions August 2008. 
(c)Use of landThe parcel of land described in subsection (b) shall be used by Air Force for the enlargement and protection of Nellis Air Force Base. 
404.Final patent and land reconfiguration in Clark County and Lincoln County, NevadaPatent No. 27–2005–008 and its associated land reconfiguration issued by the Bureau of Land Management on February 18, 2005, is hereby affirmed and validated as having been issued pursuant to and in compliance with the provisions of the Nevada-Florida Land Exchange Authorization Act of 1988 (Public Law 100–275), the National Environmental Policy Act of 1969, and the Federal Land Policy Management Act of 1976 for the benefit of the desert tortoise and other species and their habitat to increase the likelihood of their recovery. The process utilized by the United States Fish and Wildlife Service and the Bureau of Land Management in reconfiguring the lands as shown on Exhibit 1–4 of the Final Environmental Impact Statement for the Planned Development Project MSHCP, Lincoln County, NV (FWS–R8–ES–2008–N00136) is hereby ratified. 
 
